DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 , 7, 23 and 24  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mitchell (US2006/0240743 A1).

 In regard to claim 1,   Mitchell  discloses a pullover bra  100 as in figure  1 ,  comprising: a band  100 in 


figure 1 and para. (0033) configured to wrap around a torso, wherein the band comprises:

(i) a back portion (10, ion figure 1 , para. (0033),

(ii) a first underarm portion (at 20 on left side) ,

(iii) a second underarm portion(at 20 on the right side),

(iv) a front portion at 5, wherein the front portion is connected to the back portion 10  through both the 

first underarm portion(at 20)  and the second underarm portion(at 20), and wherein the front portion 

(at 5)comprises a first cup region (at   5 in figure 1), a second cup region (at 5 on figure 1) , and a gore 35  

in figure 1 and para. (0033)between the first cup region (at 5)and the 

second cup region (at 5) , the gore  35 adjoining the first cup region(At 5) and the second cup region (at 

5), and


(v) an underband   30 in figure 1 and para. (0033)formed by a bottom portion of the bra, the underband 

running below the gore 35 , the 

first cup region at 5 , and the second cup region at 5 ;

a first strap  25 on the left side adjoining the first cup region ( at 5 left side)and a first portion of the back 

portion  10  of the band;

a second strap  25 on right side adjoining the second cup region  at 5 on the right side  and a second 

portion of the back portion  10 of the band; 

and

a neckline portion (area under 6 on the left side along the cup edge) running above the first cup region  

at 5 on the left side and the second cup region at 5 on the right side  and running between a first portion 

of the first strap (along the left and right cups at 5 and there  above in figure 1, and a first portion of the 

second strap  25 , and wherein,

each of the gore 35 , the first underarm portion at 20 on the left side , and the second underarm portion 

20, on the right side  comprises a first pattern of fabric,

each of the back portion  10   of the bra 100 , the first strap 25 2, the second strap 25 , and the neckline 

portion (not numbered, along the upper edge of the brassiere , area below 6 on straps 25, comprises 

a second pattern of fabric, and

the underband 32  comprises a third pattern of fabric wherein the first, second and third fabrics are 

formed by knitting a series of circular knitted courses and  as  in the reinforcement zones 4, 6, 8 and 12 

as in para. (0049-50) and  paras. (0036-0038) .

In regard to claim 7, Mitchell discloses the  bra of claim 1, wherein a top portion (at 25 in figure 1) of 

each of the first strap 25  and the second strap 25 is formed from the first pattern of fabric as in figure 1 

at 25.



In regard to claim 23 Mitchell et al discloses the bra of claim 1, and further  wherein the bra is 

manufactured using a circular kitting machine in a continuous uninterrupted process as in para. (0031).



In regard to claim 24 Mitchell et al discloses the bra  of claim 1, and further wherein the bra is formed as a seamless bra as seen in figure 1.
(See Mitchell et al   paras. (0033)-((0050)).

Claims 2-6 and 8-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references, alone or in combination, disclose the brassiere cups with the different densities of yarns within the cups and the different  pattern areas including patterns of 1-6 and stitching density as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732